Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/917,647 filed on June 30, 2020. 
Claims 1-18 are pending;
Claims 1-18 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claim 1 is reproduced below for easy reference.
“1. A computer-implemented method comprising: 
rendering, by an issue tracking system (ITS), a user interface including a plurality of user interface elements each listing an external service from which the ITS can receive an external object and associate the received external object with one or more issues maintained by the ITS; 
the ITS determining, in response to a user interaction with one of the user interface elements, whether an issue maintained by the ITS is associated with an external object received from the listed external service; and 
rendering within the ITS, an application marketplace user interface, the application marketplace user interface including a listing of one or more integration applications that, once installed, connect the associate external objects received from the listed external service with one or more issues maintained by the ITS.”
The claim recites in the first clause that “ITS can … and associate the received external object with one or more issues maintained by the ITS”, and then in the third clause that “one or more integration applications that, once installed, … and associate external objects received from the listed external service with one or more issues maintained by the ITS”
First, it is unclear what an external object is. Secondly, the claim language “once installed” does not make it clear where and how the integration applications are installed. Thirdly, it is unclear how the ITS is related to one or more integration applications.  Furthermore, according to the claim, the ITS can associate a received external object with one or more issues maintained by the ITS, so can the one or more integration applications. It is unclear which entity does the association.  All these issues introduce indefiniteness in the claim. 
Claims 10 and 18 have the same issues as claim 1.
The dependent claims inherited the issues of their respective independent claims.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted essential step(s) are between the step “the ITS determining” and the step “rendering within the ITS” in the claim, as it is unclear how the result of “the ITS determining” step is used by the “rendering within the ITS” step.
Claims 10 and 18 have the same issues as claim 1.
The dependent claims inherited the issues of their respective independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
2/15/2022